Citation Nr: 0122407	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  99-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wilmington, Delaware


THE ISSUE

Entitlement to an increased rating for residuals of a 
resection of the large intestine with colostomy, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel
INTRODUCTION

The veteran had active military service from November 1966 to 
July 1969, including service in the Republic of Vietnam for 
approximately six months.  He was awarded the Bronze Star for 
heroism and the Purple Heart as the result of wounds which 
caused his medical retirement from the U.S. Army.  This 
appeal comes to the Board of Veterans' Appeals (Board) from 
an April 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington.  At his 
hearing at the Board in June 2001, the veteran raised the 
issue of entitlement to a separate rating for a painful and 
tender scar associated with the resection and colostomy.  
This issue has not yet been adjudicated; thus, it is referred 
to the RO for appropriate development and initial 
adjudication.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
became law, Pub. L. No. 106-475 (2000) (VCAA) (codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5126 (West Supp. 2001)), 
substantially modifying the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects claims pending on or filed after 
the date of enactment (as well as certain claims which were 
finally denied during the period from July 14, 1999 to 
November 9, 2000).  VA has recently published final 
regulations implementing VCAA.  See Duty to Assist, 66 Fed. 
Reg. 45620, et seq. (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
the amendment to 38 C.F.R. § 3.156(a), not applicable in this 
case, the changes merely implement VCAA and do not provide 
any rights other than those provided by VCAA.  See 66 Fed. 
Reg. at 45629.  Thus, the Board's conclusions with respect to 
VCAA requirements apply equally to the new regulations.

Both the VCAA and prior decisions of the U.S. Court of 
Appeals for Veterans Claims (Court) require VA to provide a 
contemporaneous medical examination when such an examination 
is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  The Board finds that this obligation 
was not satisfied, since the most recent VA compensation 
examination, conducted in August 1998, is more than three 
years old.  Also, in August 2001, the Board received from the 
veteran a copy of a recent report of diagnostic procedure 
performed at Christiana Care Health Services in July 2001; 
absent a waiver by the veteran of his procedural right for 
consideration of this report by the RO, this material 
evidence must be referred back to the RO for their review.  
38 C.F.R. § 20.1304(c) (2000).  

Also, on review of the claims file, it appears that VA has 
not secured the veteran's complete service medical records.  
Although his clinical (inpatient) records are present, there 
is no record of the veteran's condition at the time of his 
induction into service through to the date of his wounding in 
February 1968, nor are reports of examination and 
deliberation, conducted incident to his transfer to the 
temporary and permanent disability retired lists available.  
Since this information could be beneficial in assessing the 
etiology of certain of his present disabilities, including 
diarrhea, it must be obtained and added to the claims file.

Accordingly, this case is REMANDED for completion of the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by VCAA and 
regulations implementing same are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), and 66 Fed. Reg. 
45,620, 45,630-32 (to be codified as 
amended at 38 C.F.R. § 3.159) are 
satisfied.

2.  The RO should attempt to secure the 
veteran's service medical records through 
official channels unless it becomes 
"reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile."  
See 38 U.S.C.A. § 5103A(b)(3) (West 
2001).  Any records obtained should be 
added to the claims file.

3.  Thereafter, the RO should schedule 
the veteran for a VA gastrointestinal 
examination to determine the current 
nature and extent of all residuals of his 
in-service large intestine resection and 
colostomy.  (The veteran should be aware 
that his failure to report for scheduled 
VA examination may have adverse 
consequences, including a possible denial 
of his claim.  38 C.F.R. § 3.655 (2000).  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner 
should be asked to identify all residuals 
of the veteran's service-connected large 
intestine resection and colostomy.  An 
examination report not in compliance with 
the requirements above is incomplete and 
must be remedied.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and an opportunity to respond.  The appellant has 
the right to submit additional evidence and argument on 
matters remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO; 
all claims remanded by the Board or Court for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).


		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


